Citation Nr: 1730257	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for heart failure with hypertension and renal failure than the 60 percent assigned.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 
3.  Entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a right knee disability, and if so, whether service connection is warranted. 
 
5.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a left knee disability, and if so, whether service connection is warranted. 

6.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran service on active duty from August 1989 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  (The April 2012 notification letter informs of the denial of service connection for sleep apnea, right and left knee disabilities, and hearing loss.)  

The RO by a March 2014 decision granted a temporary 100 percent disability rating for heart failure with hypertension and renal failure from June 25, 2012, based on hospitalization records reflecting a cardiac episode which the RO considered equivalent to a myocardial infarction, and restored the prior 60 percent rating effective from October 1, 2012.  

The Veteran in April 2012 submitted a notice of disagreement with the April 2012 rating decision assigning a 60 percent rating for heart failure with hypertension and renal failure with the grant of service connection.  In the course of appeal, in June 2013, the Veteran submitted a claim for TDIU, and therein listed his heart failure as the service-connected disability causative of his claimed unemployability.  Because the TDIU claim was raised in the context of the claim for increased rating for heart failure with hypertension and renal failure and based on a portion of that disorder, TDIU must also be considered the subject of appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   The RO did not then issue a decision specifically addressing the TDIU claim until after the Veteran again submitted a claim for TDIU in June 2015, again based on his heart failure.  The RO denied the TDIU claim by a December 2015 decision.  While the Veteran did not subsequently submit a notice of disagreement with the December 2015 denial of TDIU, this was not required because TDIU was effectively raised as part of the appealed claim for increased rating for heart failure with hypertension and renal failure.  Hence, TDIU is on appeal in association with the appealed heart with hypertension and renal failure increased rating claim, pursuant to Rice.  

The issue(s) of entitlement to increased rating for heart failure with hypertension and renal failure, entitlement to TDIU, entitlement to service connection for sleep apnea, and the reopened issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2004 rating decision denied a claim for service connection for a right knee disability.  The Veteran was notified of the denial but did not appeal or submit new and material evidence within one year of the decision; the December 2004 decision is final.

2.  Some of the evidence received since the December 2004 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for right knee disability.

3.  A December 2004 rating decision denied a claim for service connection for a left knee disability.  The Veteran was notified of the denial but did not appeal or submit new and material evidence within one year of the decision; the December 2004 decision is final.

4.  Some of the evidence received since the December 2004 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for left knee disability.

5.  A December 2004 rating decision denied a claim for service connection for bilateral hearing loss.  The Veteran was notified of the denial but did not appeal or submit new and material evidence within one year of the decision; the December 2004 decision is final.

6.  Some of the evidence received since the December 2004 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.

7.  The Veteran does not have hearing loss in either ear.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the Board is reopening the claims for service connection for right and left knee disabilities and remanding them for additional development, no discussion of VCAA compliance is necessary for these issues.

Concerning the duty to assist with respect to the reopened claim for service connection for bilateral hearing loss, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was also afforded a VA audiology examination in October 2010, which examination is adequate for the Board's adjudication of the bilateral hearing loss claim on the merits.  

The Veteran's authorized representative argued in a December 2016 appellate brief that new VA examinations are warranted for the Veteran's claimed disabilities because the last examination associated with his claims was conducted in November 2011.  However, the representative has not articulated how the passage of time would render deficient VA examinations addressing the Veteran's claimed hearing loss.  There has been no contention that the Veteran's hearing, which was found to be normal for VA rating purposes upon examination in October 2010, has progressed to a level of disability since that examination.  The findings in October 2010 do not reflect a progression of hearing loss in either ear since service, and hence the examination itself does not suggest increasing impairment.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).   

The Board additionally observes that while VA treatment records have been associated with the claims file subsequent to the most recent statement of the case (SOC) addressing claimed hearing loss in July 2013 (a supplemental statement of the case (SSOC) in March 2014 did not address hearing loss), these subsequent treatment records did not include audiology evaluation or treatment, and do not reference any hearing difficulties complained of by the Veteran.  Hence, these subsequent records are not pertinent to the hearing loss claim, and remand for issuance of an SSOC addressing the claim is not required.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30   (2000). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

The Veteran was previously denied service connection for hearing loss in May 2004 based on findings including recognition of an April 1997 service treatment record acknowledging some decrease in hearing acuity but observing that the Veteran still had "essentially normal" hearing bilaterally, failure of the Veteran to reply to a request for authorization to release records of treatment, and absence of records documenting current disability.  The RO did not then afford the Veteran a VA examination.  The Veteran did not express disagreement or submit pertinent evidence within a year following that May 2004 decision, and hence it became final.

The Veteran was subsequently afforded a VA examination to address hearing loss and tinnitus in October 2010.  Because this examination presents some new evidence supporting a link to service, namely a recognition by the examiner of damaging noise exposure in service to which the examiner attributed current tinnitus, reopening is warranted.  38 C.F.R. § 3.156(a).  The claim on the merits is addressed below.  

Knees Disabilities

The Veteran was last previously denied service connection for right and left knee disabilities in May 2004, based on no evidence supporting a link between any current disability of either knee and the Veteran's period of service.  The decision was based in part on failure of the Veteran to reply to a request for authorization to release records of treatment, and absence of records documenting current disability in either knee.  Service records reflected multiple treatments including physical therapy for conditions of both knees.  No VA examination was afforded the Veteran to address the knee claims.  Current treatment records reflecting current knee disability, when considered together with the balance of the evidence of record, are sufficient to reopen the knee disability claims.  38 C.F.R. § 3.156(a).  The reopened claims are the subject of remand, below.  

III.  Service Connection for Bilateral Hearing Loss - Merits-Based Analysis

The Veteran seeks service connection for bilateral hearing loss, which he asserts is related to in-service noise exposure.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service records include a recognition of a decrease in auditory acuity during the service period, though with hearing remaining within the normal range.

A VA audiology examination was conducted in October 2010 to address claimed hearing loss.  The examiner noted that the Veteran's service duties included combat audio visual repairman, and that while he was not in combat in service he was noted to have fired a handgun in service, with use of hearing protection.  The Veteran's post-service work included three years in auto body repair and two years working for a yacht builder, without use of hearing protection at either of those jobs.  For the VA examination, upon the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:







HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
20
20
25
25
22.5
LEFT
20
20
10
20
20
17.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  The examiner did not identify any ear pathology.  

At the examination the Veteran reported intermittent tinnitus since service in 1993.  The examiner opined that the Veteran's tinnitus was related to noise exposure firing a weapon in service, but also found that the Veteran had normal hearing for VA purposes.  The examiner noted that the Veteran's level of hearing acuity did not interfere with his activities.  

Audiometric findings upon the October 2010 examination do not meet the criteria for hearing loss disability for either ear under 38 C.F.R. § 3.385.  The Veteran has also not alleged that his hearing has grown worse since that examination.  Accordingly, the preponderance of the evidence is against the Veteran meeting current disability requirements to support the claim for either ear.  Because the preponderance of the evidence is against the claim for service connection for hearing loss in each ear, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim for service connection for right knee disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for left knee disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened and to that extent only, the appeal is granted.  

Entitlement to service connection for hearing loss is denied.


REMAND

Heart failure with Hypertension and Renal Failure, and TDIU 

The SOC issued in July 2013 and the SSOC issued in March 2014 when addressing the claim for increased rating for heart failure with hypertension and renal failure, failed to address the question of unemployability due to heart failure with hypertension and renal failure.  This is particularly relevant because government records pertaining to TDIU, including SSA records, were obtained and associated with the claims file subsequent to the appealed April 2012 rating decision granting service connection for heart failure with hypertension and renal failure and assigning the 60 percent initial rating.  Hence, an SSOC should be issued addressing TDIU in the context of the claim for increased rating for heart failure with hypertension and renal failure.  Because the TDIU is inextricably intertwined with the claim for increased rating for heart failure with hypertension and renal failure, the increased rating claim must also be remanded, for consideration of the increased rating claim based on TDIU, within the SSOC.  38 C.F.R. §§ 19.37, 20.1304(c) (1995).  

The Veteran was afforded VA examinations in November 2015 addressing his cardiac disability, renal failure, and hypertension, and the examiner for these examinations did address the impact of these conditions on employment capacity.  Hence, the Board does not at this juncture find that additional examination to address these disabilities is required upon remand.  

Sleep Apnea

The RO in the appealed April 2012 rating decision did not address the basis for its denial of service connection for sleep apnea, while the rating decision code sheet informed as the basis, "Not Incurred/Caused by Service."  The SOC in July 2013 also only considered the claim on the basis of a direct link to service.  No SSOC was issued addressing sleep apnea.  The Veteran in his August 2013 VA Form 9 informed, "Sleep Apnea is the direct result of reduced oxygen levels in my kidneys and heart and should be considered in that light."  Thus, the Veteran has implicitly asserted that he should be service connection for sleep apnea not on a direct basis but as secondary to his service-connected heart failure and renal failure.  No VA examiner has addressed whether the Veteran's sleep apnea may be caused or aggravated by these service-connected disabilities, and the Board may not make its own judgement on the matter, but rather must seek a medical opinion.   Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (addressing need for nexus opinion in furtherance of service connection claims).  Hence remand is warranted for an examination to address questions of secondary service connection, to be followed by RO reconsideration of the claim. 

Knee Disabilities

The Veteran has yet to be afforded a VA examination to ascertain the nature of current knee disabilities and to address the likelihood that current disabilities of the knees are related to service.  This must be accomplished, based on sufficient indication from service records of the possibility of chronic disability or permanent injury to the knees having occurred in service, and the absence of medical opinions addressing whether such injury or disability in service may be causally related to any current knee disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant service records are noted below.  

In October 1989 the Veteran was seen for complained-of left knee pain of four days' duration, with a knee strain assessed. 

A November 1989 service treatment record documents the Veteran's complaints of both knees exhibiting instability for several months including the knees giving out when standing, with a history of two injuries during boot camp, including pulling a muscle on the left and trauma on the right.  Objectively, pinpoint pain was present to the meniscus on the left.  Overuse syndrome was assessed.  

A February 1996 report of medical history noted a history of a right knee patellofemoral condition for which the Veteran had been prescribed physical therapy. 

In July 1996 the Veteran was seen for left knee pain which he reported was chronic over many years, with no history of trauma or surgery.  He then reported having pain in the knee with prolonged sitting and with running, and loss of strength in the joint.  Examination of the knee revealed pain with McMurray testing to the lateral and collateral ligaments.  Left knee bursitis versus tendonitis was assessed. 

In August 1996 the Veteran was seen in a sports medical clinic for complaints of constant throbbing pain in the sub-patella and medial and lateral aspects of the left knee of seven months' duration, as well as pain with walking up stairs.  Pain was demonstrated on preliminary examination, and the Veteran reported the knee locking up despite no prior history of injury.  Provisional diagnoses were assigned of left patellofemoral pain syndrome and left knee tendonitis.  The examination findings and diagnoses of the treating physician are not legible.  

An October 1996 service treatment record reflects a diagnosis of patellofemoral syndrome of the left knee, for which the Veteran was started on standard MOBEX protocol therapy.  

Accordingly, the case is REMANDED for the following action:

1. 	Associate with the claims file updated VA treatment records dating since December 2015.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination addressing the nature of any current disability of each knee and any relationship to service.  A copy of this remand, including the relevant service medical history of knee difficulties as documented in the body of this remand, should be provided to the examiner.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current disabilities of each knee found on examination or diagnosed from the record.  Following review of the claims file, the examiner should respond to the following:

Separately for each knee, is it at least as likely as not (50 percent probability or greater) that any disability of that knee diagnosed during the examination or during the course of the claim arose in service or is otherwise related to service?  Please explain why or why not, specifically addressing the service records reflecting care for knee disabilities as documented in the body of this remand, and addressing the Veteran's self-reported history of knee difficulties in service and following service.  

If the examiner cannot provide the above opinions without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for an appropriate examination to address claimed sleep apnea and any relationship to service-connected disabilities.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  Following review of the claims file, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any sleep apnea diagnosed during the examination or during the course of the claim arose in service or is otherwise related to service?  Please explain why or why not.

(b) If the Veteran's sleep apnea is not related to service, is it at least as likely as not (50 percent probability or greater) that his sleep apnea was caused by his service-connected heart failure, hypertension, or renal failure?  Please explain why or why not.

(c) If the Veteran's sleep apnea disability is not caused by his service-connected heart failure, hypertension, or renal failure, then is it at least as likely as not that the sleep apnea has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the Veteran's service-connected heart failure, hypertension, or renal failure?  Please explain why or why not.  If the examiner finds that the Veteran's sleep apnea has been permanently worsened beyond normal progression (aggravated) by the Veteran's heart failure, hypertension, or renal failure, he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the sleep apnea.

If the examiner cannot provide the above opinions without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  This should include readjudication of the claim for higher initial rating for heart failure with hypertension and renal failure, with consideration of impact for the Veteran of these diseases on employment.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


